Citation Nr: 1402169	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1976 to January 1981.  He died in July 2002.  The Appellant in this matter is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, which denied service connection for cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran died in July 2002; the cause of death was asphyxiation; the manner of death was listed as hanging (suicide).

2.  At the time of his death, the Veteran was not service connected for any disability.

3.  Competent medical evidence shows that the Veteran's death was a direct result of depression that had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.102, 3.302, 3.312 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The psychiatric condition of depression is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The survivors of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In the instant case the Veteran's death certificate listed the immediate cause of death as asphyxiation; the manner of death was listed as hanging (suicide). 

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2013). 

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide. The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

At the outset the Board acknowledges that the Veteran was not service connected for any psychiatric disability. 

Service treatment records are negative for complaints of any mental health problems.  That notwithstanding, the Veteran was involved in drug use and several violent episodes.  In a September 1977 in-service drug evaluation, the physician noted that the Veteran had been arrested for possessing four grams of hashish.  In an October 1979 service treatment record, the in-service physician noted that the Veteran had been punched in the nose one month prior, which is suggestive of a physical altercation.  In October 1980, the Veteran was hospitalized after being involved in a fight at a bar.   

Post-service VA treatment records reveal a diagnosis of depression and numerous treatment sessions for a substance abuse problem.  In an October 2001 VA treatment record, it was noted that the Veteran had been hospitalized for depression at the Marworth treatment and drug rehabilitation center.  The Veteran continued treatment at the VA until the time of his suicide in 2002.  

In a July 2011 statement, the Appellant stated that the Veteran never received proper treatment for his psychological disabilities while in service and his problems persisted until his suicide.  

The evidence of record also includes a private medical opinion from Dr. J.F.  The doctor noted that he reviewed service treatment records and post-service treatment records in efforts to ascertain the degree and etiology of the Veteran's psychiatric issues.  According to Dr. J.F., the Veteran had several incidents during service and was reprimanded for aggressive behavior.  In addition, Dr. J.F. noted that the Veteran had been a patient at Marworth where depression was noted.  Further, the Veteran had a long history of substance abuse, including heroin, Oxycontin, and Vicodin.  Based on this evidence, Dr. J.F. stated that, within a reasonable degree of psychological certainty, given the level of his emotional difficulties and substance abuse, it was reasonable to draw the conclusion that his affective disorder and substance abuse pre-dated the records which were examined.  Specifically, the records from service indicated that his behavior pattern was not consistent with the norms established by the Armed Forces.  

In a following October 2010 addendum opinion, Dr. J.F. opined, within a reasonable degree of psychological certainty, that the Veteran's behavior in service was correlated with his mental health difficulties, as well as substance abuse problems that he suffered later in life.  His acting out while in the military, as well as actions taken against him at that time, were all indicators that these problems were associated with the emotional issues after discharge from service.  

In a more recent July 2013 telephone interview, Dr. J.F. again noted that he reviewed the claims file.  Dr. J.F. stated that he believed the Veteran's substance abuse was secondary to his depression and that the Veteran developed a mental condition during service.  Dr. J.F. explained that, after review of the claims file, it appeared that the Veteran was self-medicating in an attempt to lessen the depression.  As such, Dr. J.F. opined that the Veteran's depression developed in service and contributed substantially to his death.  

The Board finds the private medical opinions provided by Dr. J.F. to be highly probative.  Dr. J.F. reviewed service treatment records and post-service treatment records and provided an opinion based on sound reasoning.  See Prejean, 13 Vet. App. 444, 448-9 (2000).  Moreover, no conflicting medical opinions are of record. 
Accordingly, and taking into account the relevant evidence outlined above, and resolving any reasonable doubt in the Appellant's favor, the Board finds that service connection is warranted for the cause of the Veteran's death.  

Although an objective finding of mental unsoundness at the time of the Veteran's death is not of record, on balance, the statements made by the Appellant and the conclusions drawn by Dr. J.F. are sufficient affirmative evidence showing circumstances that would not lead a rational person to intentional self-destruction. This would include the Veteran's reported feelings of depression and substance abuse.  The Board notes that the very act of suicide is considered to be evidence of mental unsoundness and that, when taken into account with the evidence of record, the issue of whether or not the Veteran was of unsound mind is at least in relative equipoise.  That is, the preponderance of the evidence does not weigh in favor of a finding that the Veteran's suicide was an act of willful misconduct. 

Accordingly, after resolving all reasonable doubt in the Appellant's favor, the Board finds that the Veteran's depression contributed to his death.  The evidence of record shows that his depression contributed substantially or materially and ultimately lent assistance to the production of the Veteran's death.  Thus, as a result of the Veteran's service, he developed depression and substance abuse, ultimately leading to mental unsoundness and suicide by asphyxiation, which is listed as the immediate cause of death on his death certificate.  Therefore, service connection for the cause of the Veteran's death is warranted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The claim of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for cause of the Veteran's death is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


